NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


NATHANIEL RENARD KYLES,                      )
DOC #740223,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4608
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 20, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Williams, Judge.

Howard L. Dimmig, II, Public Defender,
and Rachel Roebuck, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Senior Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.

             Affirmed.



SLEET, SALARIO, and ATKINSON, JJ., Concur.